EXHIBIT 99.1 News For Immediate Release Contact: February 2, 2012 Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES ACHIEVES RECORD ANNUAL EARNINGS OF $3.77 PER SHARE, EXCLUDING SPECIAL ITEMS Reported Earnings per Share were $3.73 for 2011 and $1.11 for Fourth Quarter Company Reports Record Operating Income in 2011 Highlights: · Earnings per Share of $1.05 for the quarter, excluding special items · Operating Income of $25.2 million for the quarter, 11% aboveprior year · Five new satellite PCC contracts signed in 2011 · Five commercial agreements for FulfillTM signed · Repurchased $48 million of Treasury Stock · Strong Cash Flow from Operations NEW YORK, February 2—Minerals Technologies Inc. (NYSE: MTX) today reported record earnings per share of $3.77 for the full year of 2011 compared with earnings of $3.58 in the prior year, excluding special items, an increase of 5 percent. As reported, Minerals Technologies recorded a net income of $67.5 million, or $3.73 per share, in 2011. Minerals Technologies' worldwide sales for the full year 2011 were $1.04 billion compared with $1.0 billion recorded in 2010, a 4-percent increase. Foreign exchange had a favorable impact on sales of $21 million, or 2 percentage points of growth. Revenue increased in each of the company’s product lines in 2011. Operating income for the full year 2011, excluding special items, was $100.8 million as compared to $99.1 million in the prior year. Operating income, as reported, was $100.3 million. “For the second year in a row, Minerals Technologies recorded the highest annual earnings in its 19-year history,” said Joseph C. Muscari, chairman and chief executive officer. “We continued to advance our growth strategies of geographic market expansion and new product innovation and development. We achieved a key goal of launching a new generation of satellite precipitated calcium carbonate (PCC) facilities in Asia. We also succeeded in gaining further adoption of our Fulfill portfolio of products on a worldwide basis. This year, 2012, will be a pivotal one as we advance those strategies, further expand our PCC business and achieve new product commercialization.” During 2011, the company signed contracts for five new satellite PCC facilities—three in India, one in Thailand and another in Bangladesh—and began operation of three new satellite plants. The company now has five commercial agreements with paper mills for its Fulfill™ portfolio of products and is actively engaged in advancing that new technology at 24 paper mills worldwide. The company also completed the expansion of three satellites—in Thailand, Brazil and the U.S. In addition, 2011 was a record earnings year for the company’s Refractories segment and its Processed Minerals and Specialty PCC product lines performed at very high levels. Full-year worldwide sales for the Specialty Minerals segment, which includes the PCC and Processed Minerals product lines, increased 2 percent to $676.1 million from $665.0 million in 2010. Income from operations decreased 2 percent to $73.8 million from $75.2 million, excluding special items, in 2010. This decrease was attributable to higher material and energy costs, which could not be fully offset by price increases, and to temporary and permanent paper mill shutdowns affecting the Paper PCC product line. Worldwide sales of PCC, which is used primarily in the manufacturing processes of the paper industry, increased 1 percent to $560.6 million from the $554.6 million recorded in the prior year. Processed Minerals products sales increased 5 percent to $115.5 million from $110.4 million in 2010. Sales in the Refractories segment, used primarily in the steel market, increased 9 percent to $368.8 million from the $337.4 million recorded in 2010. Refractory products sales increased 9 percent to $287.4 million from $264.5 million in the prior year due primarily to price increases. Metallurgical products sales increased 12 percent to $81.4 million from the $72.9 million in the prior year due primarily to price increases. The Refractories segment recorded operating income of $32.6 million, up 15 percent from the $28.3 million recorded in the prior year, excluding special items. This increase was primarily attributable to improved profitability in Europe, higher equipment sales and to lower overhead expenses. Fourth Quarter Year-Over-Year Comparisons The company's fourth quarter earnings were $1.05 per share, excluding special items, compared with $0.85 per share in the fourth quarter of 2010, a 24-percent improvement. This increase was primarily attributable to higher operating income in the Refractories Segment. As reported, the company had net income of $19.6 million in the fourth quarter of 2011, or earnings of $1.11 per share. Fourth quarter worldwide sales increased 3 percent to $251.7 million from $243.3 million in the same period in 2010. Income from operations was $25.2 million compared to $22.8 million in 2010, an 11-percent increase. Fourth quarter worldwide sales for the Specialty Minerals segment increased 1 percent to $159.9 million from $158.5 million in the same quarter of 2010. Income from operations decreased 6 percent to $16.2 million from $17.3 million, excluding special items, in the same period in 2010. This decrease was attributable to higher raw material costs in North America and lower volumes in Europe due to temporary and permanent paper mill shutdowns. Worldwide sales of PCC decreased 1 percent to $133.1 million from $134.3 million recorded in the fourth quarter of 2010 primarily as a result of a volume decline in Europe. Processed Minerals products fourth quarter sales increased 11 percent to $26.8 million from $24.2 million in the same period of 2010 on volume increases in all product lines, but most significantly in the talc product line where sales grew 17 percent. Fourth quarter sales in the Refractories segment increased 8 percent to $91.8 million from the $84.8 million recorded in the same period in 2010. Refractory products sales increased 4 percent to $71.3 million from $68.3 million in the prior year on higher refractory volumes in North America and Europe. Metallurgical products sales increased 24 percent to $20.5 million from the $16.5 million in the prior year. The Refractory segment recorded operating income of $10.4 million from the $6.6 million recorded in the prior year, excluding special items, a 58-percent increase. This increase was primarily attributable to improved refractory margins, higher wire volumes and lower expenses. Sequential Comparison The company's worldwide sales in the fourth quarter decreased 4 percent to $251.7 million from $262.2 million in the third quarter of 2011. Foreign exchange had an unfavorable impact on sales of $6.4 million, or 2 percentage points of decline. Income from operations was $25.2 million compared to $25.4 million in the prior quarter. The Specialty Minerals segment's worldwide sales in the fourth quarter decreased 7 percent to $159.9 million from $171.1 million in the prior quarter.Foreign exchange had an unfavorable impact on sales of $4.4 million, or 3 percentage points. Income from operations decreased 16 percent to $16.2 million from $19.3 million in the third quarter. Sales of PCC decreased 7 percent to $133.1 million compared to $142.5 million recorded in the third quarter. This decrease was due to the effects of foreign exchange and lower volumes. Paper PCC volumes were down approximately 4 percent from the third quarter due primarily to curtailed production atseveral European paper mills, where volumes declined 12 percent.The Processed Minerals product line sales declined 6 percent as a result of the seasonal downturn of the construction industry. In the company’s Refractories segment, sales in the fourth quarter were $91.8 million, a 1-percent increase over the $91.1 million recorded in the prior quarter.Foreign exchange had an unfavorable affect on sales of $2.0 million, or 2 percentage points.The segment recorded operating income of $10.4 million compared to $7.7 million in the third quarter. This increase was primarily attributable to improved refractory margins and increased equipment sales. Sales of refractory products and systems were $71.3 million, up slightly from the third quarter. Sales in the metallurgical product line increased 3 percent sequentially to $20.5 million from $20.0 million in the previous quarter. “During 2011, we continued to execute on our growth and new product penetration strategies, as well as a strong focus on productivity and cost reduction. We saw good improvement in our Refractories and Performance Minerals product lines and we have laid a strong foundation for future growth in the PCC product line,” said Mr. Muscari. “Minerals Technologies is now a strong operating company that is back to pre-recession performance levels, at lower sales volumes. Looking ahead, we expect to continue to improve our financial performance through continued execution of our growth strategies.” Minerals Technologies has scheduled an analyst conference call for Friday, February 3, 2012 at 11:00 a.m. to discuss operating results for the fourth quarter. The conference call will be broadcast over the company’s website, www.mineralstech.com. #### This press release may contain forward-looking statements, which describe or are based on current expectations; in particular, statements of anticipated changes in the business environment in which the company operates and in the company’s future operating results. Actual results may differ materially from these expectations. In addition, any statements that are not historical fact (including statements containing the words “believes,” “plans,” “anticipates,” “expects,” “estimates,” and similar expressions) should also be considered to be forward-looking statements.The company undertakes no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. Forward-looking statements in this document should be evaluated together with the many uncertainties that affect our businesses, particularly those mentioned in the risk factors and other cautionary statements in our 2010 Annual Report on Form 10-K and in our other reports filed with the Securities and Exchange Commission. #### CONSOLIDATED STATEMENTS OF OPERATIONS MINERALS TECHNOLOGIES INC. AND SUBSIDIARY COMPANIES (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Quarter Ended % Growth Year Ended % Growth December 31, October 2, December 31, Prior Prior December 31, December 31, Prior Quarter Year Year Net Sales $ $ $ (4
